 1                                                                 Judge Christopher M. Alston
                                                                   United States Bankruptcy Court
 2

 3

 4
                            IN THE UNITED STATES BANKRUPTCY COURT
 5                         FOR THE WESTERN DISTRICT OF WASHINGTON
 6

 7
      In re:                                              Chapter 11
 8
      V.S. INVESTMENT ASSOC., LLC,                        NO. 20-11541
 9
10
                                                          STATEMENT IN RESPONSE TO
11                                                        ORDER SCHEDULING CASE
                                                          MANAGEMENT CONFERENCE
12

13                        Debtor(s).
14
               COMES NOW V.S. Investment Assoc., LLC., by and through counsel, and hereby files
15
     the following report as ordered by the court in its Order Scheduling Case Management
16
     Conference.
17

18      1. Case Flow Analysis: The debtor is not an operating entity. Debtor is a real estate

19   development company. Debtor’s only assets include real property located at 2463, 2465, 2467

20   and 2469 South College Street, Seattle, WA 98144, (“Seattle Properties”) and 319 75th Street,
21   Everett, WA 98203 (“Everett Property”). The Everett Property is currently zoned and permitted
22
     to build ten townhomes. The Seattle Properties include 4 completed units that are ready for sale.
23
     Other than revenue resulting from the sale of real property, the Debtor expects no cash receipts
24
     or disbursements in the next 120 days.
25

26
       Statement in Response to Order
                                                                       Bountiful Law, PLLC
27     Scheduling Case Management Conference
                                                                     4620 200th St. SW, Ste D
                                                                      Lynnwood, WA 98036
28                                                              P (425)775-9700 || F (425)633-2465



      Case 20-11541-CMA          Doc 37        Filed 07/01/20   Ent. 07/01/20 16:13:32         Pg. 1 of 3
 1      2. Historical Financial Information: The debtor has not conducted active business operations
 2   since April 2019 when it sold real property located at 1601 South State Street, Seattle, WA
 3
     98144. Debtor incurred expenses of $284,000 during the project and sold the property to Alpine
 4
     Homes LLC for $550,000.00. Debtor had a net loss on the property of $508,636.
 5
             Prior to filing, Debtor incurred $3,283 in attorney fees. The filing fee and attorney fees
 6

 7   were paid by a family member of the Debtor’s members. Debtor have also incurred and paid

 8   expenses for a general liability and property insurance policy for the Everett Property.

 9      3. Post-petition Income and Expenses: The debtor has had no income and made no
10
     disbursements since filing this case. Debtor incurred an expense for a general liability and
11
     property insurance policy for the Seattle Properties ($6,659.76), and a General Contractor’s bond
12
     for the company ($180.00). These expenses were paid personally by the debtor’s members.
13
     Debtor incurred a liability for Snohomish County real estate tax in the amount of $2,573.48 that
14

15   became due 6/1/2020. Debtor has incurred unpaid professional fees for counsel for the debtor in

16   possession of approximately $7,500 to date.
17      4. Budget for professional fees: Debtor budget for professional fees is as follows:
18
                    June 2020:             $7,500
19
                    July 2020:             $5,000
20
                    August 2020:           $3,500
21

22                  September 2020:        $3,500

23          The budget for professional fees is based on the expectation that the debtor intends to file

24   a motion for an order approving the sale of the Seattle Properties free and clear of liens. Debtor
25

26
       Statement in Response to Order
                                                                       Bountiful Law, PLLC
27     Scheduling Case Management Conference
                                                                     4620 200th St. SW, Ste D
                                                                      Lynnwood, WA 98036
28                                                              P (425)775-9700 || F (425)633-2465



      Case 20-11541-CMA          Doc 37        Filed 07/01/20   Ent. 07/01/20 16:13:32         Pg. 2 of 3
 1   also intends to respond to creditor motions, and propose a reorganization plan to develop and sell
 2   the Everett Property to pay creditors.
 3
            If the debtor moves forward with a court-approved sale of any real property, whether by
 4
     motion or through a reorganization plan, the debtor will be obligated to pay a 6% real estate
 5
     commission of unknown amount.
 6

 7          Dated this 30th day of June 2020.

 8                                            BOUNTIFUL LAW PLLC.

 9                                     By: /S/ Brad L. Puffpaff______________________
                                           Brad L. Puffpaff, WSBA No. 46434
10
                                           Attorney for Debtor
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
       Statement in Response to Order
                                                                       Bountiful Law, PLLC
27     Scheduling Case Management Conference
                                                                     4620 200th St. SW, Ste D
                                                                      Lynnwood, WA 98036
28                                                              P (425)775-9700 || F (425)633-2465



      Case 20-11541-CMA          Doc 37        Filed 07/01/20   Ent. 07/01/20 16:13:32         Pg. 3 of 3
